Jadwin Partners, LLC CODE OF ETHICS This Code of Ethics (the “Code”) is the sole property of Jadwin Partners, LLC and its subsidiaries and affiliates (collectively, “Jadwin” or the “Firm”) and must be returned to the Jadwin upon termination for any reason of an Employee’s association with the Firm. The contents of this Code are strictly confidential. Employees may not duplicate, copy or reproduce this Code in whole or in part or make it available in any form to non-Employees without prior approval in writing from the Firm’s Chief Compliance Officer (“CCO”). June 2015 Table of Contents I. INTRODUCTION 4 II. General 7 A. Statement of General Principles 7 B. Annual Acknowledgment 7 III. Employee Conduct 8 A. Outside Business Activities 8 B. Conflicts of Interest 8 IV. Trading Restrictions 10 A. Procedures to Prevent and Detect the Misuse of Material Non-public Information 10 1. Overview 10 2. Policy on Insider Trading 11 B. Restricted List 14 C. Market Manipulation 16 D. Personal Trading 17 1. Personal Trading Accounts and Holdings Reports 17 2. Front-Running 19 3. Private Placements and Initial Public Offerings 19 4. Black Out Periods and Other Restrictions 20 5. Restriction on Trading Derivatives 20 6. Restriction on Short Term Trading 20 7. Prohibition on Limit Orders/Stop Orders 21 8. Required Personal Trading Approvals 21 9. Certain Exempt Transactions 22 E. Registration, Licensing and Testing Requirements 22 V. Gifts and Entertainment 23 2 VI. Political Contributions 25 A. Definitions 25 B. Preclearance and Disclosure 25 C. Solicitation Activities by Spouses and other Household Members 26 D. Corporate Contributions 26 E. Charitable Contributions Distinguished 26 VII. Bad Actor Rule 27 A. Definitions 27 B. Verification by Covered Persons 28 C. Remedial Actions 29 Exhibit A: Code of Ethics Certification and Acknowledgment Form 30 Exhibit B: Employee Compliance Questionnaire 31 A. Definitions 32 B. Required Disclosures 35 1. Outside Business Activities 35 2. Outside Trading Accounts and Private Investments 36 3. Corporate Boards 38 4. Political Contributions 39 C. Legal Proceedings 40 D. Certification of Employee Compliance Questionnaire and Annual Holdings 44 Exhibit C: Outside Business Activity Approval Form 45 Exhibit D: Initial Holdings Report 47 Exhibit E: Personal Securities Trading Approval Form 48 3 I.INTRODUCTION This Code of Ethics (the “Code”) is applicable to all Employees (as defined below) of Jadwin with respect to such Employees’ activities and conduct on behalf of Jadwin, as well as certain personal activities and conduct of Employees. The Code does not attempt to serve as a comprehensive outline regarding employee conduct, but rather to establish general rules of conduct and procedures applicable to all Employees. The Code should be kept at hand for easy reference. Any questions regarding this Code, or other compliance issues, must be directed to the Chief Compliance Officer of Jadwin (the “CCO”). The CCO is responsible for administering and implementing this Code. Jadwin expects Employees to be thoroughly familiar with Jadwin’s standards and procedures as set forth herein. In order to make it easier to review and understand the standards and procedures, a few commonly used terms are defined below: “Access Person,” as defined in the Advisers Act, means any Employee, or supervised person, of the Firm who has access to non-public information regarding Clients’ investments, including the purchase or sale of securities, or non-public information regarding the portfolio holdings of any Client; is involved in making investment and Securities recommendations to Clients or who has access to such recommendations that are non-public. All directors and officers of Jadwin are presumed to be Access Persons. “Advisers Act” means the Investment Advisers Act of 1940, as amended. “Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An Automatic Investment Plan includes a dividend reinvestment plan or “DRIP”. “Beneficial Ownership” in Securities means direct or indirect pecuniary interest in the Securities held or shared directly or indirectly through any contract, arrangement, understanding, relationship or otherwise. An Employee or Access Person is presumed to be a beneficial owner of Securities that are held by his or her immediate family members sharing the Employee’s or Access Person’s household. “Chief Compliance Officer” or “CCO” means Steven C. DeLuca or such other person as may be designated from time to time. “Chief Financial Officer” or “CFO” means Tony Berta of Agile Hedge Solutions or such other person as may be designated from time to time. 4 “Client” or “Fund” means any entity to which the Firm provides investment advisory or management services, including investment funds and private accounts. “Non-Discretionary Account” means an account for which the Employee has designated investment discretion entirely to a third party. In such account, the Employee cannot exercise any investment discretion in the purchase or sale of securities. “Employee” means any person who is a member, manager, officer, employee or consultant of Jadwin. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Firm” means Jadwin Partners, LLC and each other affiliate entity under common control, which is engaged in the business of providing investment advisory or management services. “Personal Trading Account” means a personal investment or trading account of an Employee or Access Person or related account (this may include, but is not limited to, an account for which an Employee or Access Person is a trustee or custodian, a spousal account, any account of an Employee or Access Person’s children or any account for an individual who relies on the Employee or Access Person for material support) in which an Employee or Access Person has any direct or indirect beneficial ownership interest, an investment or trading account over which an Employee or Access Person exercises control or provides investment advice, or a proprietary investment or trading account maintained for the Firm or its employees. Specifically, Personal Trading Account includes: a) Trusts for which an Employee or Access Person acts as trustee, executor, custodian or discretionary manager; b) Accounts for the benefit of the Employee’s or Access Person’s spouse or minor child; c) Accounts for the benefit of a relative living with the Employee or Access Person; d) Accounts for the benefit of any person who receives material financial support from the Employee or Access Person. “Private Placement” shall mean an offering of Securities that is exempt from registration under the Section 4(2) or Section 4(6) of the Securities Act of 1933, as amended (“Securities Act”); or pursuant to Rule 504, Rule 505, or Rule 506 under the Securities Act. “Restricted List” means the list of issuers maintained by the CCO and designated as the Restricted List, consisting of (a) issuers with respect to which the CCO has been made aware that an Access Person has received, expects to receive, or may be in a position to receive material non-public information, including when the Firm is researching or considering an investment in securities of an issuer; (b) issuers on whose Board of Directors an Access Person serves; and (c) issuers with respect to which the Firm, in its sole discretion, determines it may be appropriate to prohibit Access Persons and/or Firm trading in the issuer’s securities. Placement of an issuer on the Restricted List does not necessarily imply that the Firm or its Access Persons are in receipt of any material non-public information concerning the issuer. 5 “SEC”: Securities and Exchange Commission “Security” means any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a “security”, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. “Supervised Person” means any partner, officer, director (or other person occupying a similar status or performing similar functions), or employee of the Firm or other person who provides investment advice on behalf of the Firm and is subject to the supervision and control of the Firm. 6 II.General A.Statement of General Principles Jadwin owes a fiduciary duty to the its Clients. The interests of the Funds must always be recognized, respected, and have precedence over those of Employees. In any decision relating to personal investments or other matters, Employees must assiduously avoid serving their own personal interests ahead of any Client’s interests, taking inappropriate advantage of their position with Jadwin, or taking inappropriate advantage on Jadwin’s behalf. It is critical that Employees avoid any situation that might compromise, or appear to compromise, their exercise of fully independent judgment in the interests of Clients. All personal investment and other activities of Employees must comply fully with this Code and avoid any actual or potential conflicts of interest, and must also abide by the spirit of this Code and the principles delineated herein. Additionally, Employees are required to comply with all applicable federal securities laws and must report promptly any violations of this Code to the CCO. If the alleged violated involves the CCO, the report should be made directly to the Managing Partner who may consult with Agile Hedge Solutions. Disciplinary actions for failure to comply with this Code may include cancellation of transactions, disgorgement of profits, suspension of personal trading privileges, or suspension or termination of employment. The CCO will determine disciplinary actions by taking into account such facts as deemed appropriate and relevant, including the severity of the violation, and whether the Employee has previously violated this Code. B.Annual Acknowledgment This Code is an integral part of Jadwin’s compliance program. This Code may be revised and supplemented from time to time. It is the responsibility of the Employee to ensure that his or her copy is up to date by inserting new material as instructed by the CCO It is the responsibility of each Employee to understand the contents of this Code and the policies set forth herein, and to adhere to all applicable policies and procedures. Each Employee upon hire and annually thereafter is required to acknowledge his or her receipt and understanding of the Code and agreement to abide by its policies (in the form attached as Exhibit A). 7 III.Employee Conduct A.Outside Business Activities All outside business activities conducted by an Employee that either (i) involve a material time commitment, or provide for compensation to the Employee, or (ii) involve employment, teaching assignments, lectures, publication of articles, radio and/or television appearances, must be approved beforehand by the CCO. The CCO will require full details concerning any outside activity, including the number of hours involved and whether any compensation is to be received and such other information as the CCO deems appropriate. This information must be disclosed to the CCO in the Employee Compliance Questionnaire completed at the time of hire and annually thereafter (attached as Exhibit C and must be updated in the event of any substantial change. No Access Person will serve on the board of directors of or as a consultant to any publicly traded company without disclosure to and consent by the CCO. The Firm will not make any investments in publicly traded companies with an employee serving as a board member or a consultant without prior consent of the CCO. If such service is authorized by the CCO, certain safeguards may be implemented in the discretion of the CCO including, but not limited to, investment restrictions and/or restricting the flow of information from the Employee serving to those making investment decisions through “Chinese Wall” or other procedures as outlined in the Firm’s policies and procedures relating to insider trading contained in this Code. Under no circumstances may an Employee represent or suggest that his or her association with any outside business activity in any way reflects the approval by Jadwin of that organization, its securities, manner of doing business or any person connected with the organization or its activities. B.Conflicts of Interest It is the policy of Jadwin that all Employees conduct the business affairs of the Firm in accordance with the highest principles of business ethics and in such manner that no conflict of interest, actual or potential, can be construed. All Employees should promptly report to the CCO any situation or circumstance which may give rise to a conflict of interest. It is a violation of this Code for any Employee, without the prior written consent of the CCO, to: (a)Rebate or pay any part of the compensation received from Jadwin as an Supervised Person to any person, firm, or corporation, directly or indirectly; 8 (b)Accept, directly or indirectly from any person, corporation, or association, other than Jadwin, compensation of any nature as a bonus, commission, fee, gratuity, or other consideration in connection with any transaction on behalf of Jadwin, or a Client Account; (c)Accept, directly or indirectly, from any person, firm, corporation, association or other entity that does business with or on behalf of Jadwin, any gift or other item of more than de minimis valueprovided, however, that Employees may accept gifts in accordance with Jadwin’s policies related to gifts and entertainment as set forth in Chapter V of this Code; (d)Participate in entertainment with Clients, brokers and other counterparties unless reasonably related to legitimate business purposes of Jadwin; or (e)Own any Security or have, directly or indirectly, any financial interest in any other organization engaged in any securities, financial or financial related business, except for (i) ownership, or other interests in Jadwin, and (ii) stock ownership, or other financial interest of a class of stock, or other classification of interests in accordance with Jadwin’s policies related to personal trading as set forth in Chapter IV of this Code. In addition, Employees may not influence, directly or indirectly, investment decisions on behalf of Jadwin’s Clients, or the allocation of Client brokerage for the benefit (in any form) of any immediate family member of the Employee. 9 IV.Trading Restrictions A.Procedures to Prevent and Detect the Misuse of Material Non-public Information 1.Overview Jadwin forbids any of its Employees from trading in the securities of an issuer for which an Employee or Jadwin may possess material non-public information. Such trading by an Employee is forbidden for both an Employee’s Personal Trading Accounts and the private accounts managed by the Firm. In addition, an Employee may not communicate material non-public information to anyone, including other Employees. Jadwin’s policies apply to every Employee and extend to activities within and outside their duties at the Firm. The act of trading or communicating material non-public information is commonly known as “insider trading.” The term “insider trading” is not defined in the federal securities laws, but is generally used to refer to the use of material non-public information obtained directly or indirectly from an officer, director or employee of a public company and used improperly (for example, in violation of a duty of confidentiality) to trade in the company’s Securities (whether or not one is an “insider”) or the communication of material non-public information to others. The term also refers to non-public information about a tender offer obtained directly or indirectly from a prospective bidder. These laws also prohibit the dissemination of inside information to others who may use that knowledge to trade Securities (so-called “tipping”). These prohibitions apply to all Employees and extend to activities within and outside their duties at Jadwin. If an Employee learns of information that he or she believes may be considered inside information, they must contact the CCO immediately before taking any action. It is generally understood that the law prohibits: (i)Trading by an insider, while in possession of material non-public information; (ii)Trading by a non-insider, while in possession of material non-public information, where the information either was disclosed to the non-insider in violation of an insider’s duty (including a duty of a lawyer, banker, accountant, or other confidential adviser to the issuer) to keep it confidential or was misappropriated; or (iii)An insider or a non-insider described in clause (ii) above from communicating material non-public information to others. 10 Trading Securities while in possession of material non-public information or improperly communicating that information to others may expose the Employee to stringent penalties. Criminal sanctions may include a fine, or imprisonment. The SEC can recover the profits gained or losses avoided through the violative trading, impose a penalty of up to three times the illicit windfall, and issue an order permanently barring an Employee from the securities industry. An Employee may be sued by investors seeking to recover damages for insider trading violations. Jadwin may face regulatory or civil liability based on the Employee’s actions. Finally, the Firm may impose sanctions on the Employee, up to and including termination. Employees should also note that intentionally creating, spreading or using false rumors may violate the anti-fraud provisions of federal securities laws. Such conduct is contradictory to Jadwin’s Code, as well as Jadwin’s expectations regarding appropriate behavior of its Employees. The circulation of false rumors or sensational information that might reasonably be expected to affect market conditions for one or more Securities, a sector or market, or unjustly affect any person or entity, is strictly prohibited. The rules contained in these procedures apply to all Personal Trading Accounts. The rules also apply to Employees’ activities on behalf of Jadwin and extend outside their duties to Jadwin. The law of insider trading is not always clear and is continuously developing. An individual may be legitimately uncertain about the application of the rules in a particular circumstance. Oftentimes, a single question can forestall disciplinary action, or complex legal problems. For these reasons, an Employee must notify the CCO immediately if he or she has any reason to believe that a violation of these procedures has occurred or is about to occur, or if he or she has any questions regarding the applicability of these procedures. 2.Policy on Insider Trading No person, to whom these procedures apply, may trade in a Security, either personally or on behalf of others (including the Funds), while in possession of material non-public information about such Security, nor may any Employee of Jadwin communicate material non-public information to others to trade in violation of the law. All Employees should exercise care to adhere to this policy and to take reasonable steps to ensure that Jadwin and other Employees adhere to the policy. (1)What is Material Information? Information is material if there is a substantial likelihood that a reasonable investor would consider that information important in making his or her investment decisions, i.e., purchase, hold or sell or abstain from any investment action, including voting a security. Generally, this includes the disclosure of any information that may have a substantial effect on the price of a company’s Securities. Information may be material even if it relates to speculative or contingent events. No simple test exists to determine when information is material; assessments of materiality involve a highly fact-specific inquiry. If disclosure of the information would affect the market price of the Security, positively or negatively, the information would be considered material. For this reason, an Employee should direct any questions about whether information is material to the CCO. 11 Material information often relates to a company’s financial results and operations, including, for example, dividend changes, earnings results, changes in previously released earnings estimates, significant merger or acquisition proposals, agreements, major litigation, liquidity problems, extraordinary management developments, public offerings, changes of debt ratings, significant new products, services, or contracts. As well as information obtained from an issuer in advance of a private offering for which Jadwin has entered into a non-disclosure agreement (“NDA”). Material information also may relate to the market for a company’s Securities. Information about a significant order to purchase or sell Securities may, in some cases, be material. Pre-publication information regarding reports to be published in the financial press also may be material. Similarly, advance notice of an investment bank’s intent to upgrade, downgrade or make other commentary regarding an issuer would be considered material, in addition to “non-public” as discussed below. (2)What is Non-public Information? Information is “non-public” until it has been disseminated broadly to investors in the marketplace. For example, information is public after it has become available to the general public through a public filing with the SEC, some other government agency, a news reporting service, or publication of general circulation, and after sufficient time has passed so that the information has been disseminated widely. (3)Identifying and Reporting Material Non-public Information Before an Employee executes any trade for a Personal Trading Account or for a Fund, he or she must determine whether they are aware of material non-public information with respect to such trade. If the Employee thinks that they might be aware of material non-public information with respect to such trade, he or she should take the following steps: ● Report the information and proposed trade immediately to the CCO. ● Do not purchase or sell the Securities on behalf of the Funds, Employees, or others. ● Do not communicate the information inside or outside Jadwin, other than to the CCO. After the CCO has reviewed the issue, the CCO will determine whether the information is material and non-public and what action, if any, Jadwin should take. An Employee should consult with the CCO before taking any action or engaging in any transaction that involves non-public information. This degree of caution will protect the Employee, the Funds, and Jadwin. 12 (4)Contact with Public Companies Contact with public companies represents an important part of Jadwin’s research efforts. Jadwin may make investment decisions on the basis of conclusions formed through such contacts and analysis of publicly available information. Difficult legal issues can arise, however, when, in the course of these contacts, an Employee becomes aware of material non-public information. This could happen, for example, if a company’s chief financial officer prematurely discloses quarterly results to an analyst, or an investor relations representative or a confidential advisor to the issuer, such as a lawyer, banker or accountant, or a person testing new drugs for a pharmaceutical company, makes a selective disclosure of adverse or positive news to a handful of investors. If this information is then communicated to Jadwin prior to its becoming public information, Jadwin must make a judgment as to its further conduct. For an Employee to protect themselves, Clients, and the Firm, the Employee must contact the CCO immediately if he or she believes that they may have received material non-public information in any form. (5)Tender Offers Tender offers represent a particular concern in the law of insider trading for two reasons. First, tender offer activity often produces extraordinary gyrations in the price of the target company’s Securities. Trading during this time period is more likely to attract regulatory attention (and produces a disproportionate percentage of insider trading cases). Second, the SEC has adopted a rule which expressly forbids trading and “tipping” while in possession of material non-public information regarding a tender offer received from the tender offeror, the target company, or anyone acting on behalf of either side. Employees should exercise particular caution any time they become aware of non-public information relating to a tender offer. (6)Private Investments in Public Entities Analysts and portfolio managers of Jadwin are sometimes approached by third parties (including prime brokers) that wish to solicit Jadwin’s participation in a private offering of Securities of a publicly traded company. Such offerings often occur in connection with events which are not generally known by the public and upon revelation to the public, could have a significant effect on the price of the company’s stock. If any Employee of Jadwin becomes aware of such a transaction, the information must be reported to the CCO so that the CCO can determine whether trading in the Security should be restricted. 13 If Jadwin is asked to enter into a NDA, such NDA can only be signed by the CCO or Partner of the Firm The CCO will retain all such NDAs in the Firm’s compliance files. (7)Restricting Access to Material Non-public Information Employees in possession of material non-public information may not communicate such information to anyone, including persons within Jadwin, except to the CCO. Jadwin has this policy to help avoid conflicts and appearances of impropriety and the unlawful use of material non-public information. In addition, care should be taken that all material non-public information is secure. For example, files containing material non-public information should be sealed, and access to computer files containing material non-public information should be restricted to only the CCO and the Employee who reported such information to the CCO. B.Restricted List Absent an exception granted by the CCO, Employees are restricted from trading the Securities of issuers that are on Jadwin’s Restricted List on behalf of a Client or in Employees’ Personal Trading Accounts until such Security is removed from the Restricted List. In addition, the Restricted List itself is confidential and may not be disclosed to anyone outside Jadwin or Agile as it may contain material non-public information. It is therefore vital that Employees do not disclose the contents of the Restricted List to anyone outside of the Firm or its CFO. The CCO or his designee is responsible for maintaining Jadwin’s Restricted List. The Restricted List is comprised of (i) companies for which Jadwin may be in possession of inside information (as discussed in Section 3.1), or (ii) other companies that Jadwin should not be trading for various reasons (e.g., Jadwin may be subject to a confidentiality agreement with a company on the Restricted List), as determined by management of Jadwin. The CCO or his designee will prepare a list of Restricted Securities and make it available to all Portfolio Managers. The Restricted List will consist of publicly-traded securities, or investment opportunities for which any Firm Portfolio Manager has become aware of material non-public information. A security will not be listed on the Restricted Securities list if it is highly liquid, publicly-traded and has a market capitalization of more than $5 billion. Securities that do not meet these criteria will not necessarily be restricted if they are not being traded for each Fund or other investors. These securities may be held in each Fund or other client accounts but not placed on the restricted list. 14 Except as provided below, employees may not buy or sell a Restricted Security on the Restricted List for his or her personal portfolio or the portfolio of a member of his or her Immediate Family without obtaining written authorization from the Firm’s CCO prior to effecting such security transaction. There is a blackout period from the date the security or investment opportunity is placed on the Restricted List through the date the material non-public information becomes public. During this period no authorization will be granted. Following this period, authorization may be requested. Note:If an employee has questions as to whether purchasing or selling a security for his or her personal portfolio or the portfolio of a member of his or her immediate family requires prior authorization, the employee should consult the CCO for clearance or denial of clearance to trade prior to effecting any securities transactions. Pre-clearance approval will expire 3 business days after the date on which authorization is received, and the employee is required to renew clearance for the transaction if the trade is not completed before the authority expires. No clearance will be given to an employee to purchase or sell any Restricted Security 1. on a day when each Fund or other client account has a pending “buy” or “sell” order in that same Restricted Security until that order is executed or withdrawn or 2. when the CCO has been advised that the same Restricted Security is being considered for purchase or sale for each Fund or another client account. Subject to below, the pre-clearance requirements contained above will not apply to the following: 1. securities purchased or sold in any account over which the employee has no direct or indirect influence or control or beneficial interest; 2. transactions effected pursuant to an Automatic Investment Plan; and 3. securities which are ineligible for investment for by each Fund and other client accounts. Notwithstanding anything herein to the contrary, the pre-clearance requirement identified above will apply to any direct or indirect acquisition of a beneficial interest in any security in an Initial Public Offering or a Private Placement by any employee. As discussed above, all Employees are required to notify the CCO or his designee if they believe that they may have come into possession of material non-public information about a publicly-traded company. The CCO or his designee, in conjunction with the Managing Partner, must review the Restricted List no less than quarterly to determine whether any company should be removed. Only the CCO or his designee may remove companies from the Restricted List if and when the CCO is satisfied that there is no longer a valid reason for the company to be included on the Restricted List. 15 It is the responsibility of the investment professionals of Jadwin to inform the CCO when they believe a Security should be removed from the Restricted List only if the information which led to the Security being restricted has been made publicly available or has gone stale. The CCO or his designee shall consider the opinion of the investment professional regarding whether there is still a valid reason for a company’s inclusion on the Restricted List, but the CCO need not rely solely upon the opinion of the investment professional to make the decision to remove a company from the Restricted List. The CCO may also review the inclusion of a company on the Restricted List at the suggestion of an investment professional, but the CCO or his designee should independently determine that the company warrants inclusion on the Restricted List. If an issuer is on the Restricted List because the CCO or investment professional possesses material non-public information about such company, the CCO or his designee may remove that company from the Restricted List either because the information is made public through widespread dissemination of the information, or because the information becomes stale or immaterial with the passage of time (e.g., internal sales projections about periods that have since passed). The CCO may consult with outside legal counsel in making a determination as to whether a company can be removed from the Restricted List. C.Market Manipulation Market manipulation is intentional or willful conduct designed to deceive or defraud investors by controlling or artificially affecting the price of Securities.Claims of market manipulation may be brought under Section 9(a)(1) and Section 9(a)(2) or Rule 10b-5 of the Exchange Act. Market manipulation typically takes the form of activities that are undertaken for the purpose of creating a false or misleading appearance of active trading in a Security or controlling or artificially affecting the price of Securities. In particular, any trade that is undertaken to benefit from changes in price that are triggered by the trade itself and is not undertaken to benefit from independent gains or losses on the trading position, or that otherwise lacks an independent economic rationale is likely to raise market manipulation concerns. Prohibited transactions that would be indicative of market manipulation may include, but not be limited to, marking the close, year-end, quarter-end and month-end transactions done at the end of a reporting period that are unwound immediately in attempt to “window dress”; wash sales; and fictitious accounts and the “parking” of transactions. To prevent such behavior, the CCO shall conduct appropriate surveillance to monitor employee adherence to such rules, regulations and practices. Any potential violations of Firm policy must be brought to the attention of the CCO immediately. 16 D.Personal Trading The following personal trading policy is designed to prevent potential legal, business or ethical conflicts; to minimize the risk of unlawful trading in any Personal Trading Account and to guard against the misuse of confidential information. All personal trading and other activities of Employees must avoid any conflict or perceived conflict of Firm and investor interest. Employees are prohibited from engaging in unlawful trading and any trading that may appear to be improper. Employees are expected to devote their workday to serving the Funds Jadwin advises, investors in such Funds and the interests of Jadwin. Jadwin discourages personal trading on a scale or frequency that would distract an Employee from their daily work responsibilities. Further, Employees are encouraged to invest for the long-term through instruments and opportunities that will not conflict with their responsibility to serve Jadwin’s Clients’ or investors’ trust. Jadwin reserves the right to prevent Employee purchases or sales of a Security for any reason it deems appropriate. In the event that Jadwin’s personal trading policies are not complied with, the Firm will break the applicable trade and charge the Employee with all relevant costs relating to the applicable transaction. Jadwin also reserves the right to require the disgorgement of any profits from a transaction deemed to be in violation of Jadwin’s personal trading policies, in addition to other sanctions, at the discretion of the CCO. 1.Personal Trading Accounts and Holdings Reports It is a condition of employment at Jadwin that each Access Person identify to the CCO within 10 days upon hire, and annually thereafter or upon any change, all accounts that constitute Personal Trading Accounts with respect to such Access Person and all Securities held in these Accounts (Exhibit D). As previously noted, the termPersonal Trading Accountmeans a personal investment or trading account of an Access Person or related account (this may include, but is not limited to, an account for which an Access Person is a trustee or custodian, a spousal account, any account of an Access Person’s children or any account for an individual who relies on the Access Person for material support) in which an Access Person has any direct or indirect beneficial ownership interest, an investment or trading account over which an Access Person exercises control or provides investment advice, or a proprietary investment or trading account maintained for Jadwin or its employees. Specifically, Personal Trading Account includes: a)Trusts for which an Access Person acts as trustee, executor, custodianor discretionary manager; 17 b)Accounts for the benefit of the Access Person’s spouse or minor child; c)Accounts for the benefit of a relative living with the Access Person; d)Accounts for the benefit of any person who receives material financial support from the Access Person. In addition, each Access Person must inform the CCO of opening or closing a Personal Trading Account. Each Access Person shall authorize duplicate copies of all account statements and individual trade confirmations relating to such Personal Trading Accounts to be sent to the CCO, and shall report all private Securities transactions that are not reflected in the Access Person’s brokerage account statements of such Personal Trading Accounts to the CCO promptly. The brokerage account statements must cover a period of no longer than 90 days and be received by the Compliance Officer or his designee within 30 days after the end of each quarter and must disclose the following information with respect to each transaction during the period covered: ●
